Case 1:21-cv-21546-UU Document 1 Entered on FLSD Docket 04/22/2021 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                             CASE NO:

 VIVIANNE RODRIGUEZ,

        Plaintiff,

        v.

 FLORIDA CONCRETE UNLIMITED, INC.,
 a Florida for-profit corporation,

        Defendant.

                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, VIVIANNE RODRIGUEZ (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

 following Complaint against Defendant, FLORIDA CONCRETE UNLIMITED, INC. (“FCUI” or

 “Defendant”), on behalf of herself, and alleges as follows:

                                           INTRODUCTION

    1. Defendant unlawfully deprived Plaintiff of federal minimum and overtime wages during

        the course of her employment. Plaintiff made an effort to obtain her unpaid wages before

        initiating this lawsuit – albeit unsuccessfully. This action arises under the Fair Labor

        Standards Act (“FLSA”) pursuant to 29 U.S.C. §§ 201–216, to recover all minimum and

        overtime wages that Defendant refused to pay Plaintiff during her employment.

                                             PARTIES

    2. During all times material hereto, Plaintiff was a resident of Miami-Dade County, Florida,

        over the age of 18 years, and otherwise sui juris.
Case 1:21-cv-21546-UU Document 1 Entered on FLSD Docket 04/22/2021 Page 2 of 8




    3. During all times material hereto, Defendant was a Florida for-profit corporation located

         and transacting business within Miami-Dade County, Florida, within the jurisdiction of this

         Honorable Court.

    4. Defendant, FCUI, is headquartered and operates its principal location at 14094 SW 142

         Avenue, Miami, Florida 33186.

    5. Defendant, FCUI, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

         times pertinent to the allegations herein.

    6. During all times material hereto, Defendant was vested with the ultimate control and

         decision-making authority over the hiring, firing, day-to-day operations, and pay practices

         during the relevant time period.

                                  JURISDICTION AND VENUE

    7.   All acts and omissions giving rise to this dispute took place within Miami-Dade County,

         Florida, which falls within the jurisdiction of this Honorable Court.

    8. Defendant, FCUI, is headquartered and regularly transacts business in Miami-Dade

         County, Florida, and jurisdiction is therefore proper within the Southern District of Florida

         pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

    9. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

         and 28 U.S.C. § 1391(b).

                                    GENERAL ALLEGATIONS

    10. Defendant, FCUI, is a Florida for-profit company that provides concrete-related services

         throughout the State of Florida, including handling pre-construction logistics and placing

         and finishing concrete for buildings throughout Miami.




                                                      2
Case 1:21-cv-21546-UU Document 1 Entered on FLSD Docket 04/22/2021 Page 3 of 8




                                      FLSA COVERAGE

    11. Defendant, FCUI, is covered under the FLSA through enterprise coverage, as FCUI was

       engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

       More specifically, FCUI engaged in interstate commerce by virtue of the fact that its

       business activities involved those to which the FLSA applies. FCUI’s business and

       Plaintiff’s work for FCUI affected interstate commerce because the materials and goods

       that Plaintiff used on a constant and/or continuous basis moved through interstate

       commerce prior to or subsequent to Plaintiff’s use of the same.

    12. During her employment with Defendant, Plaintiff, and all other similarly situated

       employees, handled and worked with various goods and/or materials that moved through

       interstate commerce, including, but not limited to the following: concrete, concrete pumps,

       placing booms, truck-mounted booms, trucks laser screeds, installation equipment, GPS

       devices, motors, telephones, pens, notepads, computers, cellular telephones, order forms,

       and other construction-related items.

    13. Defendant also regularly employed two (2) or more employees for the relevant time period,

       who handled goods or materials similar to those goods and materials handled by Plaintiff,

       or used the instrumentalities of interstate commerce, or the mails, thus making Defendant’s

       business an enterprise covered by the FLSA.

    14. Upon information and belief, Defendant grossed or did business in excess of $500,000.00

       during the years of 2018, 2019, 2020, and is expected to gross in excess of $500,000.00 in

       2021.

    15. During her employment with Defendants, Plaintiff (i) did not have supervisory authority

       over any individuals, (ii) did not make any decisions of importance on behalf of FCUI, and


                                                3
Case 1:21-cv-21546-UU Document 1 Entered on FLSD Docket 04/22/2021 Page 4 of 8




         (iii) was not required to possess any advanced training, skill, or prolonged education in

         order to perform any of her primary duties and responsibilities.

     16. During all material times hereto, Plaintiff was a non-exempt employee of Defendant,

         within the meaning of the FLSA.

                                   PLAINTIFF’S WORK FOR DEFENDANT

     17. Plaintiff began working as a dispatcher for Defendant in August 2020 and continued to do

         so until April 13, 2021.

     18. During Plaintiff’s employment period, Defendant compensated Plaintiff at a rate of

         $16.00/hour.

     19. During Plaintiff’s employment period, Plaintiff worked about fifty (50) hours per week.

     20. During Plaintiff’s last week of work, form April 7, 2021 through April 13, 2021, she

         worked fifty (50) hours.

     21. During Plaintiff’s last week of work, Defendant was expressly aware of the work

         performed by Plaintiff for its benefit, but nevertheless refused to pay Plaintiff for the work

         she performed for them.

     22. Plaintiff requested several times for Defendant to pay her for the work she performed

         during this time period, however, Defendant refused to issue payment of her wages to her

         free and clear.

     23. As a result of Defendant’s intentional and willful failure to comply with the FLSA,1

         Plaintiff was required to retain the undersigned counsel and is therefore entitled to recover

         reasonable attorney’s fees and costs incurred in the prosecution of these claims.


 1 On or about April 21, 2021 Plaintiff, through undersigned counsel, sent Defendant written notification of its
 violations of the law. More specifically, Plaintiff provided Defendant with a pre-suit notice, demanding payment of
 the unpaid minimum wages alleged herein. On or about April 22, 2021, Defendant’s counsel contacted the undersigned
 and confirmed refusal to tender full payment as demanded within the pre-suit notice. After such failed attempt to
                                                         4
Case 1:21-cv-21546-UU Document 1 Entered on FLSD Docket 04/22/2021 Page 5 of 8




                            COUNT I – FLSA MINIMUM WAGE – 29 U.S.C. § 206
                                          (Against Defendant)

     24. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 23 as though set forth fully

          herein.

     25. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

          § 216(b).

     26. Defendant refused to pay Plaintiff at least $7.25 for all hours she worked up to forty (40)

          during her last week of employment.

     27. Plaintiff therefore claims the federal minimum wage for all of the unpaid hours up to forty

          (40) that she worked during her last week of employment.

     28. Defendant willfully and intentionally refused to pay Plaintiff the applicable federal

          minimum wages as required by the FLSA, as Defendant knew or should have known of

          the FLSA’s minimum wage requirements.

     29. Accordingly, the statute of limitations in this action should be three (3) years as opposed

          to two (2) years.

     30. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

          additional amount of liquidated, or double, damages.

     31. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

          counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

          WHEREFORE, Plaintiff, VIVIANNE RODRIGUEZ, respectfully requests that this

 Honorable Court enter judgment in his favor and against Defendant, FLORIDA CONCRETE

 UNLIMITED, INC., and award Plaintiff: (a) unliquidated damages to be paid by the Defendant;



 resolve the matter without having to initiate litigation, Plaintiff has filed suit before this Honorable Court to recover
 her full wages.
                                                            5
Case 1:21-cv-21546-UU Document 1 Entered on FLSD Docket 04/22/2021 Page 6 of 8




 (b) liquidated damages to be paid by the Defendant; (c) reasonable attorney’s fees and costs to be

 paid by the Defendant; and any and all such further relief as may be deemed just and reasonable

 under the circumstances.

        COUNT II – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                               (Against Defendant)

    32. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 23 as though set forth fully

        herein.

    33. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

        § 216(b).

    34. Defendant refused to pay Plaintiff one-and-one-half times her regular hourly rate for all

        hours she worked over forty (40) during her last week of employment.

    35. Plaintiff therefore claims the federal overtime wage rate for all of the unpaid hours over

        forty (40) that she worked during her last week of employment.

    36. Defendant willfully and intentionally refused to pay Plaintiff the applicable federal

        overtime wages as required by the FLSA, as Defendant knew or should have known of the

        FLSA’s minimum wage requirements.

    37. Accordingly, the statute of limitations in this action should be three (3) years as opposed

        to two (2) years.

    38. Defendant’s willful and/or intentional violations of federal wage law entitle Plaintiff to an

        additional amount of liquidated, or double, damages.

    39. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

        WHEREFORE, Plaintiff, VIVIANNE RODRIGUEZ, respectfully requests that this

 Honorable Court enter judgment in her favor and against Defendant, FLORIDA CONCRETE

                                                  6
Case 1:21-cv-21546-UU Document 1 Entered on FLSD Docket 04/22/2021 Page 7 of 8




 UNLIMITED, INC., and award Plaintiff: (a) unliquidated damages to be paid by the Defendant;

 (b) liquidated damages to be paid by the Defendant; (c) reasonable attorney’s fees and costs to be

 paid by the Defendant; and any and all such further relief as may be deemed just and reasonable

 under the circumstances.

                                 DEMAND FOR JURY TRIAL

    Plaintiff, VIVIANNE RODRIGUEZ, requests and demands a trial by jury on all appropriate

 claims.

           Dated this 22nd day of April 2021.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     MELISSA SCOTT, ESQUIRE
                                                     Florida Bar No. 1010123
                                                     JAKE BLUMSTEIN, ESQUIRE
                                                     Florida Bar No. 1017746
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com


                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on April 22,

 2021.

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372

                                                 7
Case 1:21-cv-21546-UU Document 1 Entered on FLSD Docket 04/22/2021 Page 8 of 8




                               SERVICE LIST:




                                      8
